

Exhibit 10.49
 
UNIVERSAL CORPORATION


Restricted Stock Units Award Agreement


THIS RESTRICTED STOCK UNITS AWARD AGREEMENT, dated as of this ___ day of ____,
2011, between Universal Corporation, a Virginia corporation (the “Company”) and
_________ (the “Participant”), is made pursuant and subject to the provisions of
the Company’s 2007 Stock Incentive Plan, as amended, and any future amendments
thereto (the “Plan”).  The Plan, as it may be amended from time to time, is
incorporated herein by reference. All terms used herein that are defined in the
Plan shall have the same meanings given them in the Plan.


1.           Award of Restricted Stock Units.  Pursuant to the Plan, the Company
on ___________ (the “Award Date”) granted to Participant _______ restricted
stock units (the “Restricted Stock Units”) subject to the terms and conditions
of the Plan and subject further to the restrictions, terms and conditions herein
set forth.


2.           Terms and Conditions.  The award of Restricted Stock Units
hereunder is subject to the following terms and conditions:


(a)           Vesting.  Except as provided in paragraph 3, this award of
Restricted Stock Units shall become transferable and nonforfeitable (“Vested”)
on the fifth anniversary of the Award Date (the “Vesting Date”).


(b)           Payment.  Payment for Participant’s Restricted Stock Units
(“Payment”) shall be made at or as soon as administratively practicable (but in
any event within 30 days) following the time the Restricted Stock Unit becomes
Vested, subject in the Company’s discretion to any delay permitted by Section
1.409A-2(b)(7) of the Treasury Regulations, including as provided therein a
delay the Company deems reasonably necessary to avoid loss of the Company’s
deduction with respect to the Payment under Section 162(m) of the Code.  On
Payment, the Company shall issue one share of Common Stock to the Participant
for each Restricted Stock Unit that is to be paid.


(c)           Dividend Equivalent Rights.  Restricted Stock Units do not provide
the Participant with the rights of a shareholder of Common Stock.  However, the
Participant shall accumulate dividend equivalent rights on all Restricted Stock
Units in an amount equal to the dividends paid with respect to a share of Common
Stock on each date prior to Payment that a dividend is paid on the Company’s
Common Stock.  The dividend equivalent rights shall be converted into additional
Restricted Stock Units based on the Fair Market Value of a share of Common Stock
on the date the dividend is paid, shall be subject to the same terms and
conditions (including vesting terms) as the corresponding Restricted Stock Units
and shall accumulate and be paid in additional shares of Common Stock if and
when Payment for the corresponding Restricted Stock Units is made.


(d)           Tax Withholding.   The Company has the right to withhold from any
Payment shares having an aggregate Fair Market Value on the date of the Payment
equal to the amount of taxes required to be withheld or otherwise deducted and
paid with respect to such issuance.


 
 

--------------------------------------------------------------------------------

 


(e)           Change of Control.  For purposes of this Agreement, a Change of
Control shall mean:


(i)           The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (A) the then outstanding shares of Common Stock (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change of Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of item
(iii) of this subsection 2(e); or


(ii)           Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or


(iii)           Consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 
2

--------------------------------------------------------------------------------

 


(iv)           Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.


Notwithstanding the foregoing to the contrary, if the Participant is or will
become eligible for Retirement (as defined below) prior to the Vesting Date,
“Change of Control” shall have the meaning set forth in Section 1.409A-3(i)(5)
of the U.S. Treasury Regulations, but only to the extent such meaning is more
restrictive than the definition otherwise provided above.


3.           Death, Disability or Retirement.  The Restricted Stock Units not
yet Vested shall become Vested in the event that Participant dies, becomes
Disabled while employed by the Company or an Affiliate or Retires.


4.           Forfeiture.  All Restricted Stock Units that are not then Vested
shall be forfeited if Participant’s employment with the Company or an Affiliate
terminates except by reason of Participant’s death, Retirement or Disability or
as provided in Section 7 below.


5.           Retirement.  Retirement means, for purposes of this Agreement, the
Participant’s “separation from service” (within the meaning of Section
1.409A-1(h) of the U.S. Treasury Regulations, applying the default terms
thereof) on or after age 55 with at least five (5) years of service, as
determined under the Employees’ Retirement Plan of Universal Leaf Tobacco
Company, Incorporated and Designated Affiliated Companies as in effect at the
time of such separation.  In the event the Participant is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code as of the date of his
or her Retirement, then notwithstanding anything in this Agreement to the
contrary, Payment shall not be made until the date which is six months after the
date of the Participant’s Retirement (or the date of the Participant’s death, if
earlier), or as soon as administratively practicable (but in any event within 90
days) thereafter.  Whether the Participant is a “specified employee” shall be
determined in accordance with guidelines the Company has adopted for this
purpose or, in the absence of such guidelines, in accordance with Section
1.409A-1(i) of the U.S. Treasury Regulations, applying the default terms
thereof.


6.           Disability.  Disability shall have the meaning set forth in the
Plan; provided, however, if the Participant is or will become eligible for
Retirement prior to the Vesting Date, Disability shall have the meaning set
forth in Section 409A(a)(2)(C) of the Code, but only to the extent such meaning
is more restrictive than the definition otherwise set forth in the Plan.

 
3

--------------------------------------------------------------------------------

 

7.           Change of Control.   Notwithstanding any other provision of this
Agreement to the contrary, all unvested Restricted Stock Units not previously
forfeited shall become Vested and shall be immediately paid, in the event of (a)
a Change of Control as described in Section 2(e)(ii)-(iv) (as modified by the
last sentence of Section 2(e), if applicable) or (b) a Change of Control as
described in Section 2(e)(i) (as modified by the last sentence of Section 2(e),
if applicable) and the Participant’s employment is terminated other than for
Cause or Disability or the Participant terminates employment for Good Reason
(with “Cause” and “Good Reason” given the meaning assigned such terms in the
Company’s form of Employment Agreement dated November 17, 2006, as it may be
amended from time to time).  Notwithstanding the preceding sentence to the
contrary, if the Participant is or will become eligible for Retirement (as
defined below) prior to the Vesting Date, and if the Participant is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code as of the
date the Participant’s employment is terminated other than for Cause or
Disability or the Participant terminates employment for Good Reason as described
in subclause (b) above, then notwithstanding anything in this Agreement to the
contrary, Payment shall not be made until the date which is six months after the
date of such termination (or the date of the Participant’s death, if earlier),
or as soon as administratively practicable (but in any event within 90 days)
thereafter.  For purposes of the preceding sentence, the Participant’s
termination of employment shall mean his or her “separation from service”
(within the meaning of Section 1.409A-1(h) of the U.S. Treasury Regulations,
applying the default terms thereof).  Whether the Participant is a “specified
employee” shall be determined in accordance with guidelines the Company has
adopted for this purpose or, in the absence of such guidelines, in accordance
with Section 1.409A-1(i) of the U.S. Treasury Regulations, applying the default
terms thereof.


8.           Change in Capital Structure.  The number of Restricted Stock Units
covered by this Agreement shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock of the Company resulting
from a subdivision or consolidation of shares or the payment of a stock dividend
(but only on the Common Stock), a stock split-up or any other increase or
decrease in the number of such shares effected without receipt of cash or
property or labor or services by the Company.  The Company may in its discretion
in accordance with Section 1.409A-3(j)(iv)(9) of the Treasury Regulations, cause
these Restricted Stock Units to terminate and be immediately paid in the event
of a liquidation or dissolution of the Company taxed in accordance with Section
331 of the Code or approved by a bankruptcy court.


In the event of a change in the Common Stock of the Company as presently
constituted, which is limited to a change of all of its authorized shares with
par value into the same number of shares with a different par value or without
par value, the shares resulting from any such change shall be deemed to be the
Common Stock within the meaning of the Plan.


The award of these Restricted Stock Units pursuant to the Plan shall not affect
in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge or to consolidate or to dissolve, liquidate or sell, or
transfer all or any part of its business or assets.


 
4

--------------------------------------------------------------------------------

 

9.           Recoupment. If the Committee determines, in its sole discretion,
that a Participant at any time has willfully engaged in any activity that the
Committee determines was or is harmful to the Company, then the Committee may
cause any unvested Restricted Stock Units to be forfeited in part or in
whole.  In the event of a material restatement of financial statements, the
Committee may cause any unvested Restricted Stock Units to be forfeited or the
Company may seek a recoupment of payments made pursuant to this Agreement.  In
addition, the Committee may cause any unvested Restricted Stock Units to be
forfeited or the Company may seek a recoupment of payments made under this
Agreement in the event of the Participant’s ethical misconduct. In addition,
this Award shall be subject to any recoupment policy the Company may adopt to
conform to the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act or any other applicable law.


10.         Fractional Shares.  Fractional shares of Common Stock shall not be
issuable hereunder upon Payment, and when any provision hereof may entitle the
Participant to a fractional share, such fraction shall be disregarded.


11.         No Right to Continued Employment.  This Agreement does not confer
upon Participant any right with respect to continuance of employment by the
Company or an Affiliate, nor shall it interfere in any way with the right of the
Company or an Affiliate to terminate Participant’s employment at any time.


12.         Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the Commonwealth of Virginia.


13.         Conflicts.  In the event of any conflict between the provisions of
the Plan and the provisions of this Agreement, the provisions of the Plan shall
govern.


14.         Participant Bound by Plan.  Participant hereby acknowledges receipt
of a copy of the Plan and agrees to be bound by all the terms and provisions
thereof.


15.         Binding Effect.  Subject to the limitations stated herein and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees and personal representatives of Participant and the
successors of the Company.


16.         Section 409A.  It is intended that the Restricted Stock Units
granted under this Agreement avoid application of, or, if the Participant is or
will become eligible for Retirement prior to the Vesting Date, comply in all
respects with the requirements of, Sections 409A(a)(2) through (4) of the Code
and the applicable U.S. Treasury Regulations and other generally applicable
guidance issued thereunder (collectively, the “Applicable Regulations”), and
this Restricted Stock Unit Agreement shall be interpreted for all purposes in
accordance with this intent.  In the event that the amounts payable under this
Agreement are subject to any taxes, penalties or interest under the Applicable
Regulations, the Participant shall be solely liable for the payment of any such
taxes, penalties or interest.

 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.


UNIVERSAL CORPORATION
     
By:
         
PARTICIPANT
           

 
 
6

--------------------------------------------------------------------------------

 